Whittemore, J.
This case is similar to Massachusetts General Hospital v. Chelsea, ante, p. 449.
There was evidence that on September 4, 1960, hospitalization was necessary for the immediate relief of Joseph Janiak of Chelsea, who claimed to be a pauper; that the plaintiff furnished hospitalization to Joseph from September 4 to October 14, 1960, at the rate of $30.79 a day; that on January 4, 1960, Joseph had conveyed real estate to his son; and that the deed was recorded after Joseph’s hospitalization, that is, on September 15,1960.
The judge found and ruled as follows: “I find that the person to whom hospital care was furnished was the owner of property with an equity worth at least $2,000 at time of admission. I do not find he was a needy person within the meaning of the act.”
*453This, read with other rulings given, we construe to be, in effect, a ruling that the hospital could not recover for the expenses of furnishing emergency relief to an apparent pauper on September 4 and for the duration of the emergency recognized in the acceptance of Joseph as a patient.
This was error for the reasons stated in the preceding case.

Decision of Appellate Division dismissing report reversed.


Decision is to enter vacating the finding for the defendant.